553 S.E.2d 206 (2001)
STATE
v.
Jakie HAMMONDS.
No. 65A01.
Supreme Court of North Carolina.
August 16, 2001.
Janet Moore, Assistant Appellate Defender, for Jakie Hammonds.
Steven Arbogast, Special Deputy Attorney General, L. Johnson Britt, III, District Attorney, for State.
Motion by American Civil Liberties Union of North Carolina for leave to file Amicus Curiae Brief has been filed and the following order entered:
"Motion Allowed. Unless already submitted, the Amicus Brief shall be submitted to the court within the times allowed and in the manner provided by Appellate Rule 28(i). By order of the Court in conference this the 16th day of August 2001."